DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9 November 2020 have been fully considered but they are not persuasive. 
Applicant argues that Cho does not teach a length of each of the plurality of hollowed-out portions in an extending direction is smaller than a length of the buffering body in the extending direction of the each of the plurality of hollowed-out portions.  The examiner respectfully disagrees.  In Cho, the length of each of the plurality of hollowed-out portions is smaller than the length of the buffering body in every direction (see Cho Fig. 3).  That is, the buffering body surrounds each hollowed out portion.  This is necessary to the way Cho’s hollowed out portions function: Cho squeezes out the air in the hollowed out portions to make a vacuum in the hollowed out portion and thereby obtains an adhesive effect (Cho paragraph 18).  In order to maintain the vacuum, there cannot be a path open for air to reenter the hollowed out portion and so the hollowed out portion cannot extend all the way to the edge of the buffering body in any direction or else there would be a leak.
Applicant argues that Cho recites that the panel-absorbing portion and the frame-absorbing portion are a circular recessed structure; it is well-known that the circular 
Applicant argues that an extending direction of a row of the plurality of panel-absorbing portions by Cho cannot be considered to correspond to the extending direction of each of the hollowed-out portions.  The examiner respectfully points out that the rejection did not interpret Cho in this fashion.  Cho’s hollowed out portions extend in every horizontal direction, and in every direction they are smaller than the length of the buffering body in that direction.
Applicant argues that one of ordinary skill in the art would not have suggested or be motivated to modify Cho’s shapes.  The examiner respectfully points out that Maercklein is the primary reference, and Maercklein’s hollowed out portions are already strips and thus don’t need to have their shape modified.  The examiner also notes that the courts have held that a person of ordinary skill has good reason to pursue the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see MPEP 2143(I)(E)).  In the present case the prior art of adhesive articles recognized a need to provide the adhesive article with hollowed out portions having various shapes (Maercklein column 5 lines 40-48, column 6 lines 6-15, Cho paragraphs 18-19).  Between Maercklein and Cho the following predictable solutions filling this need are specifically identified; strips (Maercklein column 5 lines 40-48; Fig. 4), squares (Maercklein column 5 lines 40-48; Fig. 5), circles (Cho paragraph 19), ellipses (Cho paragraph 19).  Both Maercklein and Cho are patent documents and thus carry the presumption of validity, including the presumption that the devices they describe can be made and used successfully by the person of ordinary skill.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-9, 15-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maercklein (US 6,565,697 B1) in view of Sanders (US 5,344,693) and Cho (US 2011/0110069 A1).

With respect to claim 1:	Maercklein teaches “a buffering device (10), comprising: a buffering body (12); and a hollowed-out buffering layer arranged on a surface of the buffering body (16); wherein the hollowed-out buffering layer comprises a plurality of hollowed-out portions (18) and a plurality of non-hollowed out portions (20), each of the plurality of hollowed-out portions comprises an adhesive layer (14) having a thickness (30) smaller than a thickness (24+30) of each of the plurality of non-hollowed out portions (see Fig. 6), regions of the surface of the buffering body are configured to arrange the plurality of hollowed out portions (see Figs. 1-5), and the adhesive layer is arranged in the regions (see Figs. 1-5), wherein the plurality of hollowed-out portions 
Maercklein does not specifically teach “wherein the surface of the buffering body is in contact with the plurality of non-hollowed-out portions; wherein the adhesive layer is arranged in the regions between the non- hollowed-out portions, and the orthographic projection of the adhesive layer on the buffering body does not overlap with an orthographic projection of the non-hollowed-out portions on the buffering body” or “a length of the each of the plurality of hollowed-out portions in an extending direction is smaller than a length of the buffering body in the extending direction of the each of the plurality of hollowed-out portions”.
However, Sanders teaches “wherein the surface (16) of the buffering body (15) is in contact (Fig. 2) with the plurality of non-hollowed-out portions (19); wherein the adhesive layer (18) is arranged in the regions between the non- hollowed-out portions (Fig. 2), and the orthographic projection of the adhesive layer on the buffering body does not overlap with an orthographic projection of the non-hollowed-out portions on the buffering body (Fig. 2)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify Maercklein’s buffering device to have the 
However, Cho teaches “a length of the each of the plurality of hollowed-out portions (20, 24) in an extending direction is smaller than a length of the buffering body (16) in the extending direction of the each of the plurality of hollowed-out portions (see Figs. 2-4)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify Maercklein’s buffering device to have the length of the hollowed out portions be less than the length of the buffering body as Cho teaches in order to provide what Cho calls “absorbing” force to fix the objects the buffering body is used to adhere together (Cho paragraph 18).
Note: based on the description of the absorbing force in Cho paragraph 18, the absorbing force is actually suction.
With respect to claim 2:	Maercklein teaches “wherein any two adjacent hollowed-out portions of the plurality of hollowed-out portions are spaced apart from each other by a same distance (column 6 lines 2-4; see Figs. 1-5)”.
With respect to claim 7:	Maercklein teaches “wherein the each of the plurality of non- hollowed-out portions has a thickness (24+30+thickness of 12) ranging from 0.25mm to 1mm (column 4 lines 56-63, column 4 lines 65-67, and column 5 line 67-column 6 line 1) and a direction of a thickness of the each of the plurality of non-hollowed-out portions is perpendicular to the surface of the buffering body (see Fig. 1)”.
With respect to claim 8:	Maercklein teaches “wherein the buffering body and the hollowed-out buffering layer are made of an elastic material (column 8 lines 10-18; while 
With respect to claim 9:	Maercklein teaches “wherein the buffering body is a buffering adhesive tape (column 4 lines 44-62)”.
With respect to claim 15:	Maercklein teaches “a method for manufacturing a buffering device (method of making 10), the method comprising: forming a hollowed-out buffering layer (16) on a surface of a buffering body (12); wherein: the buffering device comprises the buffering body and the hollowed-out buffering layer arranged on a surface of the buffering body (Fig. 1), the hollowed-out buffering layer comprises a plurality of hollowed-out portions (18) and a plurality of non-hollowed-out portions (20), each of the plurality of hollowed-out portions comprises an adhesive layer (14) having a thickness smaller than a thickness of each of the plurality of non-hollowed-out portions (see Fig. 1), regions of the surface of the buffering body are configured to arrange the plurality of hollowed-out portions, and the adhesive layer is arranged in the regions (see Figs. 1-5), wherein the plurality of hollowed-out portions and the plurality of non- hollowed-out portions are arranged parallel to each other (Fig. 4), one of the plurality of hollowed-out portions is arranged between two adjacent non-hollowed-out portions of the plurality of non-hollowed-out portions (Fig. 4), and one of the plurality of non-hollowed-out portions is arranged between two adjacent hollowed-out portions of the plurality of hollowed-out portions (Fig. 4); wherein the each of the plurality of hollowed-out portions and the plurality of non-hollowed-out portions is of a strip shape (Fig. 4)”.
Maercklein does not specifically teach “wherein the surface of the buffering body is in contact with the plurality of non-hollowed-out portions; wherein the adhesive layer is arranged in the regions between the non- hollowed-out portions, and the orthographic 
However, Sanders teaches “wherein the surface (16) of the buffering body (15) is in contact (Fig. 2) with the plurality of non-hollowed-out portions (19); wherein the adhesive layer (18) is arranged in the regions between the non- hollowed-out portions (Fig. 2), and the orthographic projection of the adhesive layer on the buffering body does not overlap with an orthographic projection of the non-hollowed-out portions on the buffering body (Fig. 2)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify Maercklein’s buffering device to have the configuration of Sanders Fig. 2 embodiment in order to provide an art-recognized means for spacing the adhesive layer from unintentional contact with another surface (Sanders column 1 lines 50-56).
However, Cho teaches “a length of the each of the plurality of hollowed-out portions (20, 24) in an extending direction is smaller than a length of the buffering body (16) in the extending direction of the each of the plurality of hollowed-out portions (see Figs. 2-4)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify Maercklein’s buffering device to have the length of the hollowed out portions be less than the length of the buffering body as Cho 
Note: based on the description of the absorbing force in Cho paragraph 18, the absorbing force is actually suction.
With respect to claim 16:	Maerklein teaches “wherein the buffering body is a buffering adhesive tape; and the forming the hollowed-out buffering layer on the surface of the buffering body comprises forming the hollowed-out buffering layer on an adhesive surface of the buffering adhesive tape (Fig. 1)”.
With respect to claim 18:	Maerklein teaches “wherein the buffering body is a buffering pad; and the forming the hollowed-out buffering layer on the surface of the buffering body comprises attaching an adhesion backsize on a surface of the buffering pad and forming the hollowed-out buffering layer on a surface of the adhesion backsize away from the buffering pad (Fig. 1)”.   

Claims 10-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maercklein, Sanders, and Cho as applied to claims 1, 8 above, and further in view of Lee et al. (US 2014/0176849 A1).

With respect to claim 10:	Maercklein does not specifically teach “wherein the buffering body is foam adhesive tape”.
However, Lee teaches “wherein the buffering body (181) is foam adhesive tape (paragraph 72)”.

With respect to claim 11:	Lee teaches a backlight module (130+140+150+160+170+180) comprising a buffering device (180).
Lee does not specifically teach the buffering device of claim 1 (Lee has buffering body 181 and adhesive layers 184, but no hollowed-out buffering layer).
However, Maercklein teaches the buffering device of claim 1 (see above).
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the backlight module of Lee with the buffering device of Maercklein in order to be able to position and reposition the buffering device (Maercklein column 4 lines 5-10).
With respect to claim 12:	Lee teaches “further comprising a module body (140+150+160+170), wherein the module body comprise a light-exiting side comprising a light-exiting region (region of 130 facing 110 and not covered by 150) and a bezel region (region covered by 150), the buffering body is arranged in the bezel region (see Fig. 2)”.
Lee as modified by Maercklein teaches “the hollowed-out buffering layer (Maerklein’s hollowed out buffering layer is on the same side of the buffering body as the adhesive layer; see Fig. 1) is arranged on a surface of the buffering body away from the bezel region (Lee has adhesive layers on both sides of the buffering body; modifying layer 184a with the hollowed out layer from Maercklein results in the invention)”.
The motivation to combine is the same as in claim 11.
With respect to claim 13:	Lee in view of Maercklein teaches “a display device (Lee 100) comprising the backlight module according to claim 11 (see above)”.
With respect to claim 14:	Lee teaches “wherein the backlight module further comprising a module body (140+150+160+170), wherein the module body comprise a light-
Lee as modified by Maercklein teaches “the hollowed-out buffering layer (Maerklein’s hollowed out buffering layer is on the same side of the buffering body as the adhesive layer; see Fig. 1) is arranged on a surface of the buffering body away from the bezel region (Lee has adhesive layers on both sides of the buffering body; modifying layer 184a with the hollowed out layer from Maercklein results in the invention)”.
The motivation to combine is the same as in claim 11.
With respect to claim 17:	Maercklein teaches wherein the buffering body is an  adhesive tape (see Fig. 1); and the forming the hollowed-out buffering layer on the surface of the buffering body comprises forming the hollowed-out buffering layer on an adhesive surface of the adhesive tape (see Fig. 1)”.
Maercklien does not specifically teach that the buffering body is made of foam.
However, However, Lee teaches wherein the buffering body (181) is foam adhesive tape (paragraph 72).
It would have been obvious at the time of the invention for one of ordinary skill in the art to use the foam material taught by Lee in the buffering device taught by Maercklein in order to help absorb impacts (Lee paragraph 72).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2013/0214656 A1) in view of Maercklein, Sanders, and Cho.

With respect to claim 19:	Huang teaches “a method for manufacturing a display device (method of manufacturing 90), the method comprising: providing a display panel (92) 
Huang does not specifically teach “a hollowed- out buffering layer arranged on a surface of the buffering body, the hollowed-out buffering layer comprises a plurality of hollowed-out portions and a plurality of non-hollowed-out portions, each of the plurality of 17hollowed-out portions comprises an adhesive layer having a thickness smaller than a thickness of each of the plurality of non-hollowed-out portions, regions of the surface of the buffering body are configured to arrange the plurality of hollowed-out portions, and the adhesive layer is arranged in the regions; controlling a surface of the hollowed-out buffering layer adjacent to the display panel to be in contact with a light-entering surface of the display panel, to provide a gap between the adhesive layer and the light-entering surface of the display panel; and adjusting a position of the display panel relative to the backlight module in a condition that there is an alignment error between the display panel and the backlight module, and controlling the adhesive layer to be attached to the light-entering surface of the display panel after the display panel being aligned correctly with the backlight module, wherein the surface of the buffering body is in contact with the plurality of non- hollowed-out portions; wherein the adhesive layer is arranged in the regions between the non-hollowed- out portions, and an orthographic projection of the adhesive layer on the buffering body does not overlap with an orthographic projection of the non- hollowed-out portions on the buffering body, wherein the plurality of hollowed-out portions and the plurality of non-hollowed- out portions are arranged parallel to each other, one of the plurality of hollowed-out portions is arranged between two adjacent non-hollowed-out portions of the plurality of non-hollowed-out portions, and one of the plurality of non-hollowed-out portions is arranged between two adjacent hollowed-out portions of the plurality of hollowed-out portions; wherein the each of the plurality of hollowed-out portions 
Maerklein teaches “a hollowed- out buffering layer (16) arranged on a surface of the buffering body (12), the hollowed-out buffering layer comprises a plurality of hollowed-out portions (18) and a plurality of non-hollowed-out portions (20), each of the plurality of hollowed-out portions comprises an adhesive layer (14) having a thickness smaller than a thickness of each of the plurality of non-hollowed-out portions (Fig. 1), regions of the surface of the buffering body are configured to arrange the plurality of hollowed-out portions (see Figs. 1-5), and the adhesive layer is arranged in the regions (see Figs. 1-5), wherein the plurality of hollowed-out portions and the plurality of non-hollowed- out portions are arranged parallel to each other (Fig. 4), one of the plurality of hollowed-out portions is arranged between two adjacent non-hollowed-out portions of the plurality of non-hollowed-out portions (Fig. 4), and one of the plurality of non-hollowed-out portions is arranged between two adjacent hollowed-out portions of the plurality of hollowed-out portions (Fig. 4); wherein the each of the plurality of hollowed-out portions and the plurality of non- hollowed-out portions is of a strip shape (Fig. 4)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the backlight module of Huang with the buffering device of Maerklein in order to be able to position and reposition the buffering device (Maerklein column 4 lines 5-10).
Huang in view of Maerklein teaches “controlling a surface of the hollowed-out buffering layer adjacent to the display panel to be in contact with a light-entering surface of the display panel (top surfaces of 16 of Huang’s buffering device having adhesive layer 20 are controlled to be in contact with the light entering surface of 22; Maerklein’s hollowed-out 
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the backlight module of Huang with the repositioning method of using the buffering device of Maerklein in order to prevent the adhesive from contacting the display panel surface until desired (Maerklein column 4 lines 5-10).
However, Sanders teaches “wherein the surface (16) of the buffering body (15) is in contact (Fig. 2) with the plurality of non-hollowed-out portions (19); wherein the adhesive layer (18) is arranged in the regions between the non- hollowed-out portions (Fig. 2), and the orthographic projection of the adhesive layer on the buffering body does not overlap with an orthographic projection of the non-hollowed-out portions on the buffering body (Fig. 2)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the method of using Maercklein’s buffering device to have the configuration of Sanders Fig. 2 embodiment in order to provide an art-recognized means for spacing the adhesive layer from unintentional contact with another surface (Sanders column 1 lines 50-56).
However, Cho teaches “a length of the each of the plurality of hollowed-out portions (20, 24) in an extending direction is smaller than a length of the buffering body 
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify Huang’s method of manufacturing a display device to have the length of the hollowed out portions be less than the length of the buffering body as Cho teaches in order to provide what Cho calls “absorbing” force to fix the frame and display panel of the display device (Cho paragraph 18).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875